El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Resulta de los libros del Registro de la Propiedad de Arecibo que Valerio Colón Cordero compró una finca de no-venta- cnerdas durante su matrimonio con Juana Sánchez, finca que está radicada en el barrio de Barahona, sitio deno-minado Cobachuelas del término municipal de Morovis. Am-bos cónyuges vendieron en el año 1911 veinte y cinco cuer-das de dicho predio a María López quien presentó su título para inscripción en el registro de la propiedad .en el año 1920, cuando por haber muerto Juana Sánchez se había he-cho en la finca la inscripción de su testamento por el cual’. *2instituyó como sus únicos y universales herederos a su es-poso Valerio Colón y a su hija legítima Valeria Colón Sán-chez de acuerdo con las prescripciones de la ley y en las partes proporcionales que deben corresponderle.
' Fundándose el registrador en este estado de cosas en el registró negó la inscripción del título de María López por entender que la finca se halla inscrita actualmente a favor de personas distintas dé los vendedores.
Si bien el artículo 17 de la Ley Hipotecaria citado por el registrador en su alegato escrito dispone que inscrito o anotado preventivamente en el registro cualquier título tras-' lativo del dominio o de la posesión de los inmuebles o dere-chos reales impuestos sobre los mismos, no podrá inscribirse o' anotarse ningún otro título de igual o anterior fecha por el cual se transmita o grave la propiedad del mismo inmue-ble, tal precepto no es de aplicación al presente caso porque estando inscrita la parte correspondiente a Juana Sánchez etL la finca a favor de sus herederos no puede sostenerse que éstos, como tales, sean personas distintas de aquélla, pues los herederos son la continuación de la personalidad jurídica de su causante. Dicho artículo tiene por objeto la protección de terceros y los herederos no tienen este carácter. Roig v. El Registrador de la Propiedad, 17 D. P. R. 954, citado en Saldaña v. El Registrador, 19 D. P. R. 132; G. Martínes y Compañía v. Roig, 23 D. P. R. 471, y Fajardo Sugar Growers’ Association v. El Registrador, 25 D. P. R. 371.
En cuanto al vendedor Valerio Colón Cordero desde luego que tampoco es persona distinta de la que aparece en el re-gistro.
La nota recurrida debe ser revocada y ordenarse la ins-cripción del documento.

Revocada la nota recurrida y ordenada la ins-cripción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.